Case 0:21-cv-61442-XXXX Document 1 Entered on FLSD Docket 07/15/2021 Page 1 of 16




                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                      FORT LAUDERDALE DIVISION
                                    Case No.: _______________________

  IVAN FERREIRA-SILVA,                                         )
                                                               )
                    Plaintiff,                                 )
                                                               )
  v.                                                           )
                                                               )
  AW PROFESSIONAL & MAINTENANCE                                )
  SERVICE, INC, ANDRADE HOLDINGS,                              )
  LLC, BOCA PRO SERVICES, INC., and                            )
  WILMA ANDRADE,                                               )
                                                               )
                    Defendants.                                )
                                                               )

                                                   COMPLAINT

           Plaintiff, IVAN FERREIRA-SILVA (“Plaintiff”), sues the Corporate Defendants, AW

  PROFESSIONAL & MAINTENANCE SERVICE, INC., ANDRADE HOLDINGS, LLC.,

  BOCA PRO SERVICES, INC., and individual Defendant WILMA ANDRADE (collectively the

  “Defendants”), and alleges as follows:

                                             NATURE OF ACTION

       1. This action arises out of Plaintiff’s employment relationship with Defendants including

  violations of the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et seq. (“FMLA”); Fla.

  Stat. §§ 440.205, 760.50; the Fair Labor Standards Act, 29 U.S.C. § 201-219 (Section 216 for

  jurisdictional placement) (“FLSA”); and Florida common law.1




  1
    Plaintiff will file a Charge of Disability Discrimination and Retaliation with the EEOC. As soon as the EEOC issues
  its Right to Sue, the Plaintiff will move to amend this complaint to include claims of discrimination and retaliation
  under the ADA and the FCRA.


                                                           1
Case 0:21-cv-61442-XXXX Document 1 Entered on FLSD Docket 07/15/2021 Page 2 of 16




                                    JURISDICTION AND VENUE

          2.      The jurisdiction of this Court is invoked pursuant to 28 U.S.C. §1331, 28 U.S.C.

  §1343, 28 U.S.C. §2617, and by Title 29 U.S.C. §216(b).

          3.      Venue is proper under 28 U.S.C. § 1391(b) because the acts complained of by

  Plaintiff occurred within this judicial district and because Defendants has its principal place of

  business within the district, resides in the judicial district and because the employment records of

  Plaintiff are stored or have been administered, in Broward County, Florida.

          4.      Plaintiff also invokes the supplemental jurisdiction of this Court to hear and decide

  claims arising under the laws of the State of Florida that are so related to claims in the action within

  the original jurisdiction of this district Court that they form part of the same case or controversy

  under Article III of the United States Constitution.

                                                PARTIES

          5.      At all times material, Plaintiff was a resident of Broward County, Florida.

          6.      At all times material to this Complaint, Plaintiff was an “eligible employee” as

  defined by the FMLA, 29 U.S.C. §2611(2)(A) and the FLSA, 29 U.S.C. § 203(e )(4)(A).

          7.      At all times material, Defendants was an “employer” as defined by FMLA 29

  U.S.C.§ 2611(4) and FLSA 29 U.S.C. § 203(d).

          8.      At all times material, Corporate Defendant AW PROFESSIONAL &

  MAINTENANCE SERVICE, INC., was a Florida corporation having its main place of business

  in Broward County, Florida.

          9.      At all times material, Corporate Defendant ANDRADE HOLDINGS, LLC., was a

  Florida company having its main place of business in Broward County, Florida.




                                                     2
Case 0:21-cv-61442-XXXX Document 1 Entered on FLSD Docket 07/15/2021 Page 3 of 16




          10.      At all times material, Corporate Defendant BOCA PRO SERVICES, INC., was a

  Florida corporation having its main place of business in Broward County, Florida.

          11.      At all times material, Individual Defendant, ANDRADE, was Plaintiff’s

  supervisor. Upon information and belief, ANDRADE, has resided in Broward County, Florida,

  and is an owner and the president of the Corporate Defendants.

          12.      Defendants AW PROFESSIONAL & MAINTENANCE SERVICE, INC.,

  ANDRADE HOLDINGS, LLC., and BOCA PRO SERVICES, INC., had the right to hire, fire,

  assign, or direct control of employees such as Plaintiff.

          13.      Defendants AW PROFESSIONAL & MAINTENANCE SERVICE, INC.,

  ANDRADE HOLDINGS, LLC., and BOCA PRO SERVICES, INC., have related activities, have

  a unified operation or common control and a common business purpose, to the point that they

  constitute a single, integrated enterprise.

          14.      Defendants AW PROFESSIONAL & MAINTENANCE SERVICE, INC.,

  ANDRADE HOLDINGS, LLC., and BOCA PRO SERVICES, INC., are associated to the

  employment of Plaintiff in such a way that they are deemed to have shared control over Plaintiff.

  Defendants AW PROFESSIONAL & MAINTENANCE SERVICE, INC., ANDRADE

  HOLDINGS, LLC., and BOCA PRO SERVICES, INC., are joint employers and work in the direct

  interest of one another.

          15.      Upon      information   and   belief   Defendants    AW     PROFESSIONAL           &

  MAINTENANCE SERVICE, INC., ANDRADE HOLDINGS, LLC., and BOCA PRO

  SERVICES, INC., have overlapping officers, directors, executives, or managers, share control

  over operations such as hiring, firing, payroll, advertising, overhead costs, and their operations are

  inter-mingled.




                                                    3
Case 0:21-cv-61442-XXXX Document 1 Entered on FLSD Docket 07/15/2021 Page 4 of 16




         16.     At all times material, Plaintiff worked for Defendants for more than 12 months.

         17.     At all times material, Plaintiff worked for Defendants for more than 1,250 hours.

         18.     At all times material, Defendants, alone or combined, employed fifty (50) or more

  employees for each working day in each of twenty (20) or more calendar weeks in the current or

  preceding calendar year.

         19.     At all times material, Defendants, alone or combined, employed at least fifty (50)

  employees within seventy-five (75) miles of Plaintiff’s worksite.

         20.     Plaintiff has retained the undersigned counsel in order that his rights and interests

  may be protected. Plaintiff has become obligated to pay the undersigned a reasonable attorney’s

  fee.

                                PROCEDURAL REQUIREMENTS

         21.     Plaintiff has complied with all conditions precedent in filing this action. Any other

  applicable conditions precedent to bringing this action have occurred, been performed or been

  excused before the filing of this lawsuit.

                                    GENERAL ALLEGATIONS

         22.     On or about September 10, 2018, Plaintiff was employed by Defendants as a

  maintenance worker until his wrongful termination on March 2, 2021.

         23.     At all times material, ANDRADE was Plaintiff’s supervisor.

         24.     Defendants considered Plaintiff a good employee.

         25.     From his date of hire until his unlawful termination, Plaintiff received satisfactory

  feedback from Defendants about his work performance.

         26.     Plaintiff is positive for human immunodeficiency virus.




                                                   4
Case 0:21-cv-61442-XXXX Document 1 Entered on FLSD Docket 07/15/2021 Page 5 of 16




         27.      At all times material, Defendants were aware that Plaintiff suffered from a serious

  medical condition requiring medical treatment every 3-6 months.

         28.      Defendants repeatedly ignored Plaintiff’s request for time off to attend doctor

  appointments.

         29.      In response, Defendants told Plaintiff that he “cannot miss work.”

         30.      Defendants deducted wages from Plaintiff’s work every time he missed work to

  attend doctor appointments.

         31.      After frustrating attempts to obtain time-off to attend medical appointments,

  Plaintiff obtained a note from his doctor stating that Plaintiff needed to visit his doctor every 2-3

  months.

         32.      Plaintiff reiterated to Defendants that he needed to visit his doctor frequently in

  order to monitor a serious medical condition.

         33.      In 2020, Plaintiff sustained a work-related injury causing him to lose a fingernail.

         34.      On or about February 22, 2021 Plaintiff sustained a work-related injury after a

  dumpster lid fell and struck him in his face. Plaintiff was confronted with extreme pain.

         35.      Plaintiff immediately reported both of these work-related injuries to Defendants.

         36.      In response, Maria Oliveria de Barrios, in a dismissive manner, told Plaintiff to “be

  careful next time” and did not write an incident report, nor offer Plaintiff medical treatment.

         37.      On or about March 2, 2021, Defendants reprimanded Plaintiff.

         38.      On or about March 2, 2021, Plaintiff informed Defendants that he was positive for

  human immunodeficiency virus.

         39.      In response, Defendants terminated Plaintiff’s employment.




                                                    5
Case 0:21-cv-61442-XXXX Document 1 Entered on FLSD Docket 07/15/2021 Page 6 of 16




                    COUNT I: DISCRIMINATION UNDER FLA. STAT. § 760.50

         40.        Plaintiff repeats and re-alleges paragraphs 1-39 as if fully stated herein.

         41.        Plaintiff is a person with or perceived as having human immunodeficiency virus

  (“HIV”).

         42.        Plaintiff, at all times relevant, was an employee of the Defendants.

         43.        On or about March 2, 2021, Plaintiff informed Defendants that he had HIV.

         44.        In response, the Defendants terminated Plaintiff’s employment.

         45.        Terminating an employee on the basis of HIV or perceived HIV is illegal under Fla.

  Stat. § 760.50.

         46.        Defendants intentionally or recklessly terminated Plaintiff in violation of Fla. Stat.

  § 760.50.

         47.        As a direct and proximate result of the above-described actions of Defendants,

  Plaintiff has suffered, is now suffering, and will continue to suffer, emotional pain and mental

  anguish. Furthermore, as a direct and proximate result of such actions by Defendants, Plaintiff has

  been, is being, and will be in the future, deprived of income in the form of wages and of prospective

  benefits solely because of the above described conduct.

         WHEREFORE, Plaintiff demands judgment against Defendants, as follows:

               A. Enter judgment in Plaintiff’s favor and against Defendants for their violations of

                    Fla. Stat. § 760.50;

               B. Award Plaintiff actual damages suffered, including lost wages, loss of fringe

                    benefits and any other damages available under Fla. Stat. § 760.50;

               C. Award Plaintiff prejudgment interest on his damages award;

               D. Award Plaintiff reasonable costs and attorney’s fees; and




                                                      6
Case 0:21-cv-61442-XXXX Document 1 Entered on FLSD Docket 07/15/2021 Page 7 of 16




                E. Grant Plaintiff such other and further relief, as this Court deems equitable and just.

                     COUNT II: INTERFERENCE WITH FMLA
            RIGHTS AGAINST CORPORATE DEFENDANTS—TERMINATION

         48.       Plaintiff repeats and re-alleges paragraphs 1-39 as if fully stated herein.

         49.       On March of 2021, Plaintiff was eligible for FMLA leave.

         50.       At all times material, Plaintiff gave proper notice to Defendants and to ANDRADE

  by informing them of his serious medical condition which requires consistent monitoring by a

  medical professional.

         51.       Plaintiff provided enough information for Defendants to know that his potential

  leave may be covered by the FMLA.

         52.       Despite its knowledge of Plaintiff’s medical condition and need for surgery,

  Defendants terminated Plaintiff instead of affording him the opportunity to request FMLA leave.

         53.       When Defendants fired Plaintiff, it interfered with Plaintiff’s rights under the

  FMLA.

         54.       As a result, Plaintiff has been damaged.

         WHEREFORE, Plaintiff demands judgment against Defendants, as follows:

          A.        Enter judgment in Plaintiff’s favor and against Defendants for interfering with

                    Plaintiff’s rights under the FMLA;

          B.        Reinstatement or compensatory mental damages;

          C.        Award Plaintiff actual damages suffered, including back pay, front pay, loss of

                    benefits, future pecuniary loss, and lost future earnings capacity;

          D.        Award Plaintiff liquidated damages;

          E.        Award Plaintiff prejudgment interest on his damages award;

           F.       Award Plaintiff reasonable costs and attorney’s fees;



                                                      7
Case 0:21-cv-61442-XXXX Document 1 Entered on FLSD Docket 07/15/2021 Page 8 of 16




           G.     Award Plaintiff any further relief pursuant to the FMLA; and

           H.     Grant Plaintiff such other and further relief as this court deems equitable and just.

                          COUNT III: VIOLATION OF THE FMLA
                      BY CORPORATE DEFENDANTS– RETALIATION

         55.     Plaintiff repeats and re-alleges paragraphs 1-39 as if fully stated herein.

         56.     Defendants terminated Plaintiff following his requests for time-off to attend doctor

  appointments, which constitutes a request for taking FMLA leave.

         57.     Defendants terminated Plaintiff because he requested FMLA leave as described

  above. Specifically, Plaintiff requested FMLA leave when he explained that he needed to

  apportion time-off every 3-6 months to attend doctor’s appointments. Plaintiff’s condition, which

  necessitated consistent monitoring and treatment, was a serious medical condition.

         58.     Defendants has intentionally engaged in unlawful employment practice in violation

  of the FMLA, by retaliating against Plaintiff for having requested to take leave for medical reasons.

         59.     Plaintiff’s request for medical leave pursuant to the FMLA was a direct and

  proximate cause of his termination.

         60.     As a direct and proximate result of the intentional violations by Defendants of

  Plaintiff’s rights under the FMLA, Plaintiff has been damaged.

         WHEREFORE, Plaintiff demands judgment against Defendants as follows:

           A.    Enter judgment in Plaintiff’s favor and against Defendants for its violations of the

                 FMLA;

           B.    Award Plaintiff actual damages suffered, including back pay, front pay, loss of

                 benefits, future pecuniary loss, lost future earnings capacity;

           C.    Award Plaintiff liquidated damages;

           D.    Reinstatement;



                                                   8
Case 0:21-cv-61442-XXXX Document 1 Entered on FLSD Docket 07/15/2021 Page 9 of 16




           E.       Award Plaintiff prejudgment interest on his damages award;

           F.       Award Plaintiff reasonable costs and attorney's fees; and

           G.       Grant Plaintiff such other and further relief as this court deems equitable and just.

  COUNT IV: WORKER’S COMPENSATION RETALIATION (FLA. STAT. § 440.205)

         61.        Plaintiff repeats and re-alleges paragraphs 1-39 as if fully stated herein.

         62.        This is an action for wrongful, retaliatory discharge of an employee in violation of

  Section 440.205 of the Florida Statutes.

         63.        The Plaintiff has retained the undersigned counsel in order that his rights and

  interests may be protected. The Plaintiff has become obligated to pay the undersigned a reasonable

  attorney’s fee.

         64.        In or about September or October 2020, Plaintiff suffered a work-related injury and

  he immediately notified his supervisor ANDRADE. ANDRADE ignored Plaintiff and unlawfully

  failed to report the injury to Defendants’ worker’s compensation carrier.

         65.        On or about February 22, 2021, Plaintiff suffered a work-related injury and he

  immediately notified his supervisor ANDRADE. ANDRADE ignored Plaintiff and unlawfully

  failed to report this injury to Defendants’ worker’s compensation carrier.

         66.        In or about February 2021, Plaintiff requested worker’s compensation benefits

  related to the injuries he reported to ANDRADE back in September or October 2020 and February

  22, 2021.

         67.        In response, Defendants fired Plaintiff.

         68.        Plaintiff’s work prior to his discharge was satisfactory or more than satisfactory

  and the sole apparent reason for the termination of Plaintiff’s employment was that Plaintiff sought




                                                      9
Case 0:21-cv-61442-XXXX Document 1 Entered on FLSD Docket 07/15/2021 Page 10 of 16




   or attempted to seek compensation under the Workers' Compensation Law, as Plaintiff was entitled

   to do.

            69.   The motivating factor which caused the Plaintiff’s discharge as described above

   was the request and/or attempted request for worker’s compensation benefits pursuant to Fla.

   Stat. §§ 440 et. seq. In other words, the Plaintiff would not have been fired but for his claiming

   worker’s compensation benefits as described above.

            70.   Defendants’ termination of the Plaintiff was in direct violation of Fla. Stat. §

   440.205 and, as a direct result, the Plaintiff has been damaged.

            71.   By reason of Defendants’ wrongful discharge of Plaintiff, Plaintiff has been

   damaged in that Plaintiff has suffered lost wages and has suffered emotional distress.

            72.   Defendants’ conduct in wrongfully discharging Plaintiff was willful, wanton, and

   in reckless disregard of Plaintiff’s rights and therefore Plaintiff is entitled to punitive damages

   according to proof.

            WHEREFORE, the Plaintiff respectfully requests judgment against Defendants for all

   back wages from the date of discharge to the present date and an equal amount of back wages as

   liquidated damages; reinstatement and promotion; injunctive relief prohibiting Defendants from

   wrongfully discharging in the manner described above; front wages; any other relief allowed under

   Florida Statutes; and for any and all other relief that this Court may deem just and proper.

                       COUNT V: NEGLIGENT SUPERVISION,
            TRAINING AND RETENTION AGAINST CORPORATE DEFENDANTS

            73.   Plaintiff repeats and re-alleges paragraphs 1-39 as if fully stated herein.

            74.   Corporate Defendants recruited, hired, instructed, trained, employed, supervised

   and retained ANDRADE. Therefore, Corporate Defendants owed Plaintiff, its employee, a duty of

   care.



                                                    10
Case 0:21-cv-61442-XXXX Document 1 Entered on FLSD Docket 07/15/2021 Page 11 of 16




          75.     Corporate Defendants knew or should have known of ANDRADE’s despicable

   actions and should have trained ANDRADE on how to conform with Worker’s Compensation

   laws and the FMLA.

          76.     Corporate Defendants breached its duty to Plaintiff in allowing ANDRADE to

   engage in the practices described in paragraphs 27-32 and in not properly training ANDRADE.

          77.     Corporate Defendants failed to implement, demonstrate, discuss and confer any

   policies, procedures, training and supervision to ANDRADE regarding FMLA and worker’s

   compensation laws and reporting requirements.

          78.     Corporate Defendants further failed to discipline ANDRADE.

          79.     Corporate Defendants’ negligence amounted to and reflected Corporate

   Defendants’ reckless and callous disregard to the safety and rights of Plaintiff.

          80.     As a direct and proximate result of the acts and omissions of Corporate Defendants,

   which caused, encouraged or precipitated the acts of ANDRADE, Corporate Defendants were

   negligent and are therefore liable to Plaintiff for the injuries he sustained at the hands of

   ANDRADE.

          WHEREFORE, Plaintiff demands judgment against Corporate Defendants as follows:

          A.      Award Plaintiff compensatory damages for emotional distress, embarrassment and

          humiliation;

          B.      Award a monetary judgment representing prejudgment interest;

          C.      Award any other compensation allowed by law, including punitive damages;

          D.      Grant Plaintiff costs of this action, including reasonable attorney’s fees;

          E.      Grant such other and further relief as the Court deems just and proper.




                                                    11
Case 0:21-cv-61442-XXXX Document 1 Entered on FLSD Docket 07/15/2021 Page 12 of 16




                        COUNT VI: WAGE AND HOUR FEDERAL
                STATUTORY VIOLATION AGAINST CORPORATE DEFENDANTS

          81.     Plaintiff repeats and re-alleges paragraphs 1-39 as if fully stated herein.

          82.     This is an action to recover from unpaid wages, as well as an additional amount as

   liquidated damages, costs, and reasonable attorneys’ fees under the provisions of 29 U.S.C. § 201

   et seq. and specifically under the provisions of 29 U.S.C. § 207(a)(1) which states: “No employer

   shall employ any of his employees . . . for a work week longer than 40 hours unless such employee

   receives compensation for his employment in excess of the hours above-specified at a rate of not

   less than one and a half times the regular rate at which he is employed.”

          83.     Jurisdiction is conferred on this Court by Title 28 U.S.C. § 1337 and by Title 29

   U.S.C. § 216(b). The Corporate Defendants are and, at all times pertinent to this Complaint, were

   engaged in interstate commerce.       At all times pertinent to this Complaint, the Corporate

   Defendants operate as an organization which sells and/or markets its services and/or goods to

   customers from throughout the United States and also provide its services for goods sold and

   transported from across state lines of other states, and the Corporate Defendants obtain and solicits

   fund from non-Florida sources, accept funds from non-Florida sources, use telephonic

   transmissions going over state lines to do its business, transmit funds outside the State of Florida,

   and otherwise regularly engage in interstate commerce, particularly with respect to its employees.

   Upon information and belief, the annual gross revenue of the Corporate Defendants was at all

   times material hereto in excess of $500,000 per annum.

          84.     By reason of the foregoing, the Corporate Defendants are and were, during all times

   hereafter mentioned, an enterprise engaged in commerce or in the production of goods for

   commerce as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s) and/or Plaintiff

   was engaged in interstate commerce for the Corporate Defendants. The Corporate Defendants’



                                                    12
Case 0:21-cv-61442-XXXX Document 1 Entered on FLSD Docket 07/15/2021 Page 13 of 16




   business activities involve those to which the Act applies. The Corporate Defendants, through its

   business activity, affect interstate commerce. The Plaintiff’s work for the Corporate Defendant

   likewise affects interstate commerce.

          85.       During the course of employment with Corporate Defendants, Plaintiff routinely

   worked in excess of forty (40) hours per week without being compensated as a rate of not less than

   one and one half times the regular rate at which he was employed.

          86.       Plaintiff was paid between $700.00 and $900.00 bi-weekly from on or about

   September 10, 2018 to March 2, 2021, but has not been properly paid overtime wages for the hours

   he worked in excess of forty (40) per week.

          87.       Plaintiff worked approximately, subject to discovery, fifty-four (54) hours per week

   for the Corporate Defendants.

          88.       Plaintiff was paid only for regular full time hours up to forty (40) hours per week

   and was not paid overtime wages as required by law. Plaintiff seeks to recover unpaid wages

   accumulated from the date of hire until the date of his termination.

          89.        Prior to the completion of discovery and to the best of Plaintiff’s knowledge, at

   the time of the filing of this complaint, Plaintiff’s good faith estimate of his unpaid overtime wages

   is as follows:

                a. Actual Damages: $27,300.00

                        i. Calculation: $15.00 (overtime wage rate) x 14 (approximate overtime

                           hours per week) x 130 (compensable weeks) = $27,300.00

                b. Liquidated Damages: $27,300.00; representing an equal amount in double

                    damages/liquidated damages.

                c. Total Damages: $54,600.00; plus reasonable attorneys’ fees and costs of suit.




                                                     13
Case 0:21-cv-61442-XXXX Document 1 Entered on FLSD Docket 07/15/2021 Page 14 of 16




          90.       At all times material, Corporate Defendants failed to comply with Title 29 U.S.C.

   §§ 201-219 and 29 C.F.R. § 516.2 and § 516.4 et seq. in that Plaintiff performed services and

   worked in excess of the maximum hours provided by the Act but no provision was made by to pay

   them at the rate of time and one half for all hours in excess of forty (40) per workweek as provided

   in the Act.

          91.       Corporate Defendants knew and/or showed reckless disregard of the provisions of

   the Act concerning the payment of overtime wages as required by the Act and remains owing

   Plaintiff these wages since the commencement of Plaintiff’s employment with Corporate

   Defendants as set forth above, and Plaintiff is entitled to recover double damages. Corporate

   Defendants never posted any notice, as required by the Act and Federal Law, to inform employees

   of their federal rights to overtime wage payments.

          92.       Corporate Defendants willfully and intentionally refused to pay Plaintiff overtime

   wages as required by the laws of the United States as set forth above and remains owing Plaintiff

   these overtime wages since the commencement Plaintiff’s employment with Corporate Defendants

   as set forth above.

          93.       Plaintiff has retained the law offices of the undersigned attorney to represent him

   in this action and is obligated to pay reasonable attorneys’ fees and costs.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff requests that this Honorable Court:

          A.      Enter judgment for Plaintiff and against Corporate Defendants on the basis of

   Corporate Defendants’ willful violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.

   and other Federal Regulations; and

          B.      Award Plaintiff actual damages in the amount shown to be due for unpaid wages




                                                    14
Case 0:21-cv-61442-XXXX Document 1 Entered on FLSD Docket 07/15/2021 Page 15 of 16




   and overtime compensation, with interest plus reimbursement; and

          C.      Award Plaintiff an equal amount in double damages/liquidated damages; and

          D.      Award Plaintiff reasonable attorneys’ fees and costs of suit; and

          E.      Grant such other and further relief as this Court deems equitable and just and/or

   available pursuant to Federal Law.

                        COUNT VII: WAGE AND HOUR FEDERAL
                 STATUTORY VIOLATION BY PLAINTIFF AGAINST ANDRADE

          94.     Plaintiff repeats and re-alleges paragraphs 1-39 as if fully stated herein.

          95.     At the times mentioned, the Individual Defendant was, and is now, an officer of the

   Corporate Defendant. The Individual Defendant was an employer of Plaintiff within the meaning

   of Section 3(d) of the Act [29 U.S.C. § 203(d)], in that the individual Defendant acted directly or

   indirectly in the interests of the Corporate Defendants in relation to the employees of the Corporate

   Defendants, including Plaintiff. The Individual Defendant had operational control of the Corporate

   Defendants, was involved in the day-to-day functions of the Corporate Defendants, made pay

   decisions relating to Plaintiff’s employment with the Corporate Defendants, and is jointly liable

   for Plaintiff’s damages.

          96.     The Individual Defendant is, and was at all times, a relevant person in control of

   the Corporate Defendants’ financial affairs and can cause the Corporate Defendants to compensate

   (or not to compensate) its employees in accordance with the Act.

          97.     The Individual Defendant willfully and intentionally caused Plaintiff not to receive

   proper overtime wage compensation as required by the laws of the United States as set forth above

   and remains owing Plaintiff overtime wages since the commencement of Plaintiff’s employment

   with the Corporate Defendants as set forth above.




                                                    15
Case 0:21-cv-61442-XXXX Document 1 Entered on FLSD Docket 07/15/2021 Page 16 of 16




          98.       Plaintiff has retained the law offices of the undersigned attorney to represent him

   in this action and is obligated to pay a reasonable attorneys’ fee.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff requests that this Honorable Court:

          A. Enter judgment for Plaintiff and against the Individual Defendant on the basis of the

                Individual Defendant’s willful violations of the Fair Labor Standards Act, 29 U.S.C. §

                201 et seq. and other Federal Regulations;

          B. Award Plaintiff actual damages in the amount shown to be due for unpaid minimum

                wages and overtime compensation for hours worked in excess of forty weekly;

          C. Award Plaintiff an equal amount in double damages/liquidated damages;

          D. Award Plaintiff reasonable attorneys’ fees and costs of suit; and

          E. Grant such other and further relief as this Court deems equitable and just.

                                       JURY TRIAL DEMAND

          Plaintiff requests a trial by jury on all issues triable in each count of this Complaint.

   Dated: July 15, 2021.                                 Respectfully submitted,

                                                         By: /s/ Tanesha Blye
                                                         Tanesha Blye, Esquire
                                                         Fla. Bar No.: 0738158
                                                         Email: tblye@saenzanderson.com
                                                         Aron Smukler, Esquire
                                                         Fla. Bar No.: 297779
                                                         Email: asmukler@saenzanderson.com
                                                         R. Martin Saenz, Esquire
                                                         Fla. Bar No.: 0640166
                                                         Email: msaenz@saenzanderson.com

                                                         SAENZ & ANDERSON, PLLC
                                                         20900 NE 30th Avenue, Ste. 800
                                                         Aventura, Florida 33180
                                                         Telephone: (305) 503-5131
                                                         Facsimile: (888) 270-5549



                                                    16
